Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 3:
The proposed amendments to recite “a rate of decrease in an amount of Si after the silicone-fixed fibers are washed 10 times is 10% or less” raise new issues that would require further consideration and search.  The proposed amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.

Continuation of 7:
The Claims will remain rejected under the same headings and for the same reasons as discussed in the Final Office Action.

Continuation of 12:
Applicant’s arguments directed to the proposed amendments have been fully considered but are moot as discussed above.  Applicant’s other arguments filed 5/26/2022 have been fully considered but are not convincing.  

Applicant argues Example 4 corresponds to the method of claim 5, Example 2 uses only the acrylic-modified organopolysiloxane, Example 3 uses the acrylic-modified organopolysiloxane with surfactants to form an emulsion, Comparative Example 3 uses the amino-modified organopolysiloxane with surfactants.  Applicant argues the results in Table 1 on page 17 show that Example 4 achieved high initial levels of Si for its fibers, with good durability through the washings, and exhibited the highest level for texture even after 50 washings.  The examiner notes that the argued properties are not present in the current claim language.  In response to applicant’s argument, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Lo teaches the claimed organopolysiloxanes and resultant silicone-fixed fibers; therefore, the properties of the silicone-fixed fibers are inherently present in the prior art.

Applicant argues Fujii seeks to avoid the presence of reactive amino functional group in the obtained organopolysiloxane.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Fujii is not cited as to the specific composition of the organopolysiloxane.  Lo teaches the claimed organopolysiloxane.

Applicant argues Lo teaches the general applicability of its reaction products but does not recognize any particular benefits in terms of initial Si content and durability for treated fibers, and therefore there is no reason for one of ordinary skill to expect that the benefits of the invention of claim 5 could be achieved even if they might be motivated to apply the electron beam curing taught in Fujii to the method of Lo.  In response to applicant’s argument, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Lo teaches the claimed organopolysiloxanes and resultant silicone-fixed fibers; therefore, the properties of the silicone-fixed fibers are inherently present in the prior art.

Applicant argues Chrobaczek and Feng does not remedy the deficiencies; however, this is not convincing as discussed above.

/TABATHA L PENNY/Primary Examiner, Art Unit 1712